
	

113 HR 2720 IH: Alexis Agin Identity Theft Protection Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2720
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Sam Johnson of
			 Texas (for himself and Mr.
			 Becerra) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for the treatment of death information furnished to or maintained by the Social
		  Security Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alexis Agin Identity Theft Protection
			 Act of 2013.
		2.Limitation on
			 distribution of death information furnished to or maintained by the Social
			 Security Administration
			(a)In
			 generalSection 205(r) of the
			 Social Security Act (42 U.S.C. 405(r)) is amended—
				(1)in paragraph (2), by inserting , and
			 to ensure completeness, timeliness, and accuracy of,  after
			 transmitting;
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)The Commissioner of Social Security
				shall, to the extent feasible, provide for the use of information regarding
				deceased individuals furnished to or maintained by the Commissioner, subject to
				such safeguards as the Commissioner of Social Security determines are necessary
				or appropriate to protect the information from unauthorized use or disclosure,
				to any Federal or State agency providing or administering Federally funded
				benefits to individuals, other than benefits under this Act, through a
				cooperative arrangement with such agency designed to ensure proper payment of
				those benefits with respect to such individuals if—
							(A)under such arrangement the agency
				provides reimbursement to the Commissioner of Social Security for the
				reasonable costs of carrying out such arrangement, including the reasonable
				costs associated with the collection and maintenance of information regarding
				deceased individuals furnished to the Commissioner pursuant to paragraph (1);
				and
							(B)such arrangement does not conflict
				with the duties of the Commissioner of Social Security under paragraph
				(1).
							;
				(3)in paragraph (4), by inserting or in
			 benefit and pension plans for employees of the States or local
			 governments after by the States;
				(4)by striking
			 paragraph (5) and inserting the following:
					
						(5)(A)The Commissioner of
				Social Security may use or provide for the use of information regarding
				deceased individuals furnished to or maintained by the Commissioner, subject to
				such safeguards as the Commissioner of Social Security determines are necessary
				or appropriate to protect the information from unauthorized use or disclosure,
				provided the requirements of subparagraphs (A) and (B) of paragraph (3) are met
				and such information is provided—
								(i)to any Federal agency through a
				cooperative agreement with such agency for the purpose of law enforcement or
				tax administration; or
								(ii)for statistical and research
				activities conducted by Federal and State agencies.
								(B)A
				Federal or State agency may disclose death information obtained from the
				Commissioner to a contractor for the purposes of assisting with such law
				enforcement, tax administration, or statistical and research activities,
				provided that the agency ensures, at a minimum, that the contractor fulfills
				the requirements of clauses (ii) and (iv) of paragraph
				(7)(E).
							;
				(5)by striking
			 paragraph (7) and inserting the following:
					
						(7)(A)For purposes of this paragraph, death
				information shall consist of information regarding deceased individuals
				maintained by the Commissioner of Social Security, except for information
				furnished to or maintained by the Commissioner pursuant to paragraphs (1) or
				(2), and the death information to be provided shall consist only of the name,
				social security number, date of birth, and date of death of a deceased
				individual.”
							(B)The Commissioner may disclose death
				information under this paragraph to the Secretary of Defense provided
				that—
								(i)the Secretary uses the information provided
				solely for the purpose of assisting in the identification of unidentified
				remains, and
								(ii)the Secretary enforces requirements similar
				to those in clauses (i), (ii), (iv), (v), (vi), and (vii) with respect to any
				contractor the Secretary hires to assist in such identifications.
								(C)The Commissioner of Social Security
				may disclose death information, except for information furnished to or
				maintained by the Commissioner of Social Security pursuant to paragraphs (1) or
				(2), provided the requirements of this paragraph and the requirements of
				subparagraphs (A) and (B) of paragraph (3) are met.
							(D)The Commissioner may disclose—
								(i)to any entity, information maintained
				by the Commissioner concerning individuals whose date of death occurred at
				least 3 calendar years prior to the year that the entity requests such
				information pursuant to a written agreement; and
								(ii)to any entity certified
				by the Commissioner under subparagraph (E), information maintained by the
				Commissioner concerning individuals whose date of death does not satisfy the
				requirements of clause (i), pursuant to a written agreement between the
				Commissioner and the entity.
								(E)For purposes of this paragraph an
				entity is certified only if the Commissioner—
								(i)establishes procedures to certify and
				decertify entities eligible to obtain such information;
								(ii)includes in the agreement with such
				an entity provisions to require such entity to safeguard the information
				provided, assure that the information is used only for the purpose which was
				the basis for the certification, assure that the information is not disclosed
				by the entity to any other entity, and include contractual penalties, including
				monetary penalties and loss of certification, for the violation of any
				requirements imposed by the Commissioner as a condition of receiving the
				information;
								(iii)requires that the entity demonstrate
				that—
									(I)it has a legitimate business need
				for the information, which shall include a requirement that the information
				regarding a deceased individual will aid in preventing financial harm to the
				entity or to a customer or client of the entity or will aid in permitting the
				entity to fulfill an obligation to a beneficiary of an individual that is
				contingent upon the death of such individual; or
									(II)it has a legitimate interest in
				preventing fraud or unauthorized financial transactions;
									(iv)requires that the entity demonstrate
				that it has infrastructure and procedures in place to prevent wrongful access
				to or the disclosure of information provided by the Commissioner;
								(v)determines that the entity has
				adequate experience and expertise in maintaining the confidentiality and
				security of information;
								(vi)includes such other requirements and
				restrictions as the Commissioner deems appropriate to assure the
				confidentiality of the information; and
								(vii)requires that the entity permit
				periodic and unscheduled audits of the entity to assure compliance with the
				requirements established by the Commissioner.
								(F)The Commissioner shall establish
				application and other fees to be paid by entities seeking to be certified or to
				maintain certification under this paragraph so that the Commissioner is fully
				reimbursed for all costs associated with development of the certification
				process, evaluating applications, auditing compliance with the requirements
				established by the Commissioner, inspecting records and assuring compliance
				with contract requirements, and any other costs associated with assuring
				continuing eligibility for certification under this paragraph.
							(G)For purposes of this paragraph, the
				terms entity or entities includes
				individual and individuals respectively.
							(H)The Commissioner may delegate any of
				the activities under this paragraph to another agency and may perform any
				activity through a contractor, provided that the delegation or contract
				requires such agency or contractor to comply with all requirements of this
				section and of the implementing policies developed by the
				Commissioner.
							;
				(6)by adding at the end the following new
			 paragraph:
					
						(10)Information related to a deceased
				individual received by the Commissioner of Social Security other than as
				described in paragraph (1) shall be treated for purposes of paragraph (6) in
				the same manner as information received as described in paragraph
				(1).
						.
				(b)ReportNot
			 later than 1 year after the date of the enactment of this Act and each year
			 thereafter through 2019, the Commissioner of Social Security shall submit to
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives a report describing the entities certified by the
			 Commissioner under section 205(r)(7) of the Social Security Act (42 U.S.C.
			 405(r)(7)) during the preceding year and their compliance with the requirements
			 of subparagraph (E) of such section.
			(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the date that is 60 days after the date of the
			 enactment of this Act.
				(2)ExceptionThe
			 amendment made by subsection (a)(6) shall take effect on January 1,
			 2014.
				(d)SunsetSubparagraphs (C) through (H) of section
			 205(r)(7) of the Social Security Act (42 U.S.C. 405(r)(7)) (as amended by
			 subsection (a)) shall cease to be effective on January 1, 2019, except
			 that—
				(1)clauses (ii) and (iv) of subparagraph (E)
			 of such section shall continue to apply for purposes of section 205(r)(5)(B) of
			 such Act (42 U.S.C. 405(r)(5)(B)) (as amended by subsection (a)).
				
